Title: Introductory Note: To Thomas Jefferson, [20–27 May 1792]
From: 
To: 


On March 5, 1792, George Hammond, the British Minister to the United States, submitted to Jefferson a detailed account of the failure of the United States to abide by the provisions of the treaty of peace of 1783. On May 29, Jefferson wrote an extensively documented reply to Hammond’s charges.
Jefferson had completed the draft of his letter to Hammond by May 15, 1792, but he delayed sending it until James Madison, Edmund Randolph, and Hamilton had read and approved it. On May 16, 1792, Jefferson wrote to George Washington that “Mr Madison has favored me with some corrections for my Letter to mr H_____ it is now in the hands of the Attorney General, and shall then be submitted to Colo. Hamilton.” Jefferson probably submitted to Hamilton the draft of his letter to Hammond on or after May 20, the date on which Hamilton returned to Philadelphia from Newark, New Jersey, where he had been attending a meeting of the Society for Establishing Useful Manufactures. Hamilton presumably sent to Jefferson his observations on Jefferson’s letter to Hammond a few days before May 29, for in the draft Jefferson incorporated some of Hamilton’s criticisms and answered others. Both men supported their views by citing legal sources.
Jefferson’s comments on H’s suggestions are given in the notes. The clerk’s copy from which Jefferson’s comments have been taken may be found in the Adams Family Papers, deposited in the Massachusetts Historical Society, Boston. Another copy of these notes may be found in the James Madison Papers, Library of Congress. On June 1, 1792, Jefferson wrote to Madison explaining the purpose of the notes: “I send you … a copy of Hamilton’s notes, finding that the letter would not be ready to be delivered before the Pr’s return, I made notes corresponding with his, shewing where I agreed, where I did not, and I put his & mine into the Pr’s hands, to be perused at his leisure. The result was that he approved the latter; remaining as it was, particularly on the article of Debts, which he thought a subject of justification & not merely of extenuation” (ALS, James Madison Papers, Library of Congress). The draft of Jefferson’s letter to Hammond, which is partly in Jefferson’s handwriting and which contains Jefferson’s corrections, may be found in the Thomas Jefferson Papers, Library of Congress.
